Citation Nr: 1340712	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-38 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right ankle disability.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left ankle disability.

6.  Entitlement to service connection for left knee disability.

7.  Entitlement to service connection for right foot disability.

8.  Entitlement to service connection for left foot disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In August 2013, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Denver, Colorado.  A copy of the transcript is of record.  During the hearing, the Veteran requested that the record be held open for 30 days so that additional evidence could be submitted.  As of this date, no additional evidence has been received.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issues of service connection for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with right shoulder, low back, right ankle, or right knee disabilities or has residuals therefrom that are persistent or recurrent.     

2.  In August 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw his appeal for the issues of service connection for left ankle and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

2.  The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

4.  The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

5.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of service connection for left ankle disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of service connection for left knee disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by a February 2008 letter.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records and statements from the representative.  The Veteran was also provided an opportunity to set forth his contentions during the August 2013 Board hearing before the undersigned Veterans Law Judge.

The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has been represented by a veterans' service organization for years, and was assisted at his Board hearing by a representative from that organization.  He was asked questions about the symptoms he experienced during service; details about his alleged in-service injuries; and the symptoms he experiences from his right ankle and right knee.  Neither the Veteran nor his representative have asserted the hearing was defective in any manner or that he has been prejudiced in any way by the conduct of that hearing.

There is no indication that additional records exist or, if they did, that they would provide a basis to grant these claims.  In fact, the Veteran reported at the Board hearing that he is not receiving current treatment for any of the claimed disabilities on appeal.  While the record was held open 30 days for the Veteran and his representative to submit private treatment records regarding the right knee, as of this date, no such evidence has been received by VA or additional information for VA to attempt to obtain such records.  

The Veteran was not afforded a VA examination of his claimed right shoulder, low back, right ankle, and right knee disabilities, but none is required.  The Board finds there is no competent lay or medical evidence of record of a current disability or persistent or recurrent symptoms of a disability for these identified claims on appeal.  See 38 U.S.C. § 5103A(d)(2)(A); 38 C.F.R. § 3.159(c)(4)(i)(A); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  As discussed below, the evidence of record is silent and the Veteran does not assert that he has right shoulder or low back disabilities, or residuals therefrom.  He also reported that the swelling of his right ankle and right knee is periodic, thus not persistent or recurrent symptoms of a current disability.  

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.



Analysis for Service Connection 

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for right shoulder, low back, right ankle, and right knee disabilities because they are caused by in-service injuries.  

A September 1973 entrance examination report notes clinical evaluation of the bilateral extremities were normal, as well as of the spine, including other musculoskeletal, with the exception of a post operative scar from cyst.  

During the course of active service, the Veteran tripped in a hole on his way to work and suffered an inversion sprain of the right ankle in December 1976.  Objective findings revealed marked tenderness, x-rays showed no fracture, and he was treated with a short leg walker cast for a month.  

In January 1977, the Veteran received emergency treatment after involvement in an accident.  The emergency report from Balboa Naval Hospital documented he was hit by a car while riding a motorcycle and believes he landed on the left hip clear of the bike.  He complained of right shoulder, right knee, and left hip pain.  Objective findings revealed full range of motion of the right shoulder and right knee with soreness and tenderness, and x-ray results of the right knee showed no fractures or dislocation.  He was assessed with deep bruises and muscle pain without serious injury or breaks, not treated, and sent home.  Approximately 10 days later, a service treatment record notes his complaints of right knee stiffness after walking and standing, there were objective findings of swelling and decreased range of motion, x-ray results of the right knee were negative, and he was treated with heat and Tylenol.

At the time of separation from service, the Veteran reported on an August 1977 report of medical history that he was a patient at the Naval Medical Center, Balboa Naval Hospital (NRMC San Diego (Balboa)) for a severe strained ankle.  The August 1977 separation examination report documented clinical evaluation of the bilateral extremities and spine, including other musculoskeletal, as normal.  The examiner also documented "none" under the section for summary of defects and diagnoses.  

As such, the Board acknowledges the Veteran's in-service right ankle injury when he tripped in a hole in December 1976 and his right shoulder and right knee injuries from an accident in January 1977.  Nonetheless, he was not diagnosed with chronic right ankle, right shoulder, or right knee disabilities while in service, and symptoms therefrom resolved by the time of separation from service in August 1977.  Moreover, the service treatment records are silent as to any complaints, treatment, or diagnoses pertaining to the low back.

Since separation from service, the Veteran testified at the August 2013 Board hearing that there were no problems with the right shoulder or low back after the in-service motorcycle accident.  With regard to the right ankle and right knee, he reported periodic swelling and the right knee is discolored.  He also reported he is not currently receiving any treatment for his right shoulder, low back, right ankle, or right knee.  

Furthermore, as discussed above, he reported treatment for the right knee from a 1981 work injury and additional treatment for the right knee in 1991 or 1993 after an industrial (work) injury in Nevada.  While the record was held open 30 days for the Veteran to submit private treatment records pertaining to his right knee treatment after the industrial injury, VA has not received such information nor additional information for VA to attempt to obtain such records.  

The Veteran was informed in the February 2008 notice letter that he must have evidence of a current disability for these claims on appeal.  He has not presented any competent and probative evidence nor has he provided any information as to where VA could obtain such evidence.  The competent and probative evidence demonstrates the Veteran does not show any manifestations of right shoulder, low back, right ankle, or right knee disabilities or residuals therefrom that are persistent or recurrent at any time since separation from service.  As such, the service connection criteria requiring the presence of a current "disability" have not been met and service connection cannot be granted.  See Brammer, 3 Vet. App. at 225.

For these reasons and bases discussed above, the Board finds that the evidence is against the claims for service connection for right shoulder, low back, right ankle, and right knee disabilities.  As a result, these claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Dismissal of Left Ankle and Left Knee Disabilities

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision, and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw the issues of service connection for left ankle and left knee disabilities.  As he has withdrawn his appeal as to the stated issues, there remains no allegation of errors of fact or law for appellate consideration (there is no dispute).  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed without prejudice.


ORDER

Service connection for right shoulder disability is denied.

Service connection for low back disability is denied.

Service connection for right ankle disability is denied.

Service connection for right knee disability is denied.

The appeal for service connection for left ankle disability is dismissed.

The appeal for service connection for left knee disability is dismissed.





REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for right and left foot disabilities.  Review of the service treatment records show that in December 1973, he complained of a body rash for two days and referred to a foot clinic.  In September 1976, he complained of left foot pain and objective findings showed that the distal end of the first metatarsal shifted compared to the right foot.  He was diagnosed with a prominent bunion on the left foot, with suggestion for a consultation to the orthopedic clinic at NRMC.  

Since separation from service, the Veteran testified at the August 2013 Board hearing that bunions were removed from his left foot, his right foot swells and he hobbles around, and such symptomatology has continued since service.  He also reported not receiving any treatment for the feet.  

The Board finds that the Veteran's lay assertions are competent evidence to indicate that persistent or recurrent symptoms of right and left foot disabilities currently exist, since bunions are a medical condition that he is competent to identify.  See Layno, 6 Vet. App. at 470; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, his service treatment records show complaints and diagnosis for feet symptomatology, particularly a bunion on the left foot, and the Veteran asserts such symptomatology has continued since service.  See 38 U.S.C. § 5103A(d)(2)(B), (C); 38 C.F.R. § 3.159(c)(4)(i)(B), (C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Nevertheless, there is insufficient competent medical evidence of record to make a decision on these claims because there are certain medical questions that cannot be answered by the Board and are not addressed by the evidence of record.  Id.  Specifically, these questions concern the existence, if any, of current right and left foot disabilities and a relationship between such disabiities and active service, to include the documented in-service complaints and treatment for a prominent bunion on the left foot.  These questions should be addressed by the appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4).  A VA examination with medical nexus opinion will assist in determining the nature and etiology of the Veteran's claimed right and left foot disabilities.

Accordingly, the case is REMANDED for the following actions:
	
1.  Schedule the Veteran for the appropriate VA examination to determine: (a) whether there is a relationship between a right and/or left foot disability (if any is found at this time) and military service; and (b) the current nature and extent of the identified foot disability.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed right and/or left foot disability (if any is found at this time) had its origin in service or is in any way related to the Veteran's military service, to include the documented in-service complaints and treatment for a prominent bunion on the left foot.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.  

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


